Citation Nr: 9912949	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for hypertensive 
vascular disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1952 to January 1961.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which an 
evaluation in excess of 40 percent was denied for the 
veteran's service-connected hypertensive vascular disease.  
The veteran filed a notice of disagreement (NOD) with this 
evaluation in September 1996, and submitted a substantive 
appeal (VA Form 9) in May 1997, perfecting his appeal.


REMAND

The veteran contends that his service-connected hypertensive 
vascular disease is more severe than the current 40 percent 
rating indicates and is therefore seeking an increased 
evaluation.

This case was previously before the Board in July 1998, at 
which time it was remanded for additional evidentiary 
development.  In that remand, the Board noted that the the 
veteran's cardiovascular disability was being evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7101, used for the 
evaluation of hypertensive vascular disease.  The Board 
explained that effective January 12, 1998, 38 C.F.R. § 4.104, 
Diagnostic Code 7101 was changed to provide for revised 
rating criteria for hypertensive vascular disease.  See 62 
Fed. Reg. 65207-65224 (1997).  The Board further noted that 
the United States Court of Veterans Appeals [now the Court of 
Appeals for Veterans Claims] (Court) had held that where the 
law or regulation changes before the administrative or 
judicial appeal process has been concluded, the version most 
favorable version will apply.  In this case, since the 
veteran filed his claim for an increased evaluation in April 
1996, and since the Diagnostic Code under which the veteran's 
disability was evaluated changed while the veteran's case was 
still pending, adjudication claim under both the new and old 
rating criteria was required in order to determine which 
version provided for a more favorable disposition of the 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) and 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) [citing 
Lasovick v. Brown, 6 Vet. App. 141, 151 (1994)].  

In July 1998, the Board remanded the claim in order to obtain 
evidence with which to clarify the nature and severity of the 
veteran's cardiovascular symptomatology as comported to 
applicable rating criteria, both old and new.  The Board 
noted in that remand that the evidence of record at that time 
did not provide a clear picture of the severity of the 
veteran's hypertensive vascular disease.  For instance, the 
Board pointed out that the evidence did not clearly establish 
the predominant level of the veteran's diastolic blood 
pressure.  The Board also noted that other Diagnostic Codes, 
including Diagnostic Code 7007, used for the evaluation of 
hypertensive heart disease, might be applicable to the claim.  
(38 C.F.R. § 4.104, Diagnostic Code (DC) 7007, used in the 
evaluation of hypertensive heart disease was also amended 
effective January 12, 1998, and again both the new and former 
criteria found under that Diagnostic Code, if applicable, 
would be required to be considered in conjunction with the 
veteran's claim pursuant to Karnas).  

Inasmuch as the amended criteria found under Diagnostic Code 
7007 call for the evaluation of the severity of hypertensive 
heart disease in terms of metabolic equivalent testing (MET), 
the Board requested a VA examination to include MET results, 
and requested that the examiner report clinical findings 
which correlate with the new rating criteria provided under 
Diagnostic Code 7007.  The Board also requested the most 
recent treatment records from the VA, the LBJ Tropical 
Medical Center, the Trippler Army Medical Center, and any 
other appropriate sources in order to more accurately trace 
the predominant level of the veteran's diastolic blood 
pressure and the current severity of his disability.

Following the July 1998 remand, the RO received medical 
records from Trippler Army Medical Center and VA outpatient 
treatment records.  A VA examination was conducted in January 
1999, which included treadmill stress testing.  



The RO readjudicated the claim in February 1999, at which 
time an evaluation in excess of 40 percent for hypertensive 
cardiovascular disease was denied.  The RO denied the claim 
applying the new provisions of Diagnostic Code 7101; the 
applicability of the provisions of Diagnostic Code 7007 was 
not discussed.

As pointed out by the veteran's representative in an April 
1999 informal hearing presentation, although a VA examination 
was conducted in January 1999, the examiner failed to provide 
MET results, did not provide information or an opinion 
regarding the predominant range of the veteran's diastolic 
blood pressure, and did not identify whether any additional 
symptomatology was associated with the veteran's 
hypertension.  Accordingly, the veteran's representative has 
requested that the case be remanded pursuant to the recent 
holding of the Court in the case of Stegall v. West, 11 Vet. 
App. 268 (1998).  In that case it was held that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court stated 
that compliance by the Board or the RO is neither optional 
nor discretionary, and held that where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and a further 
remand of the case will be mandated.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Since the revised rating criteria under Diagnostic Code 7007 
used in the evaluation of hypertensive heart disease requires 
finds pertaining to "METs" (metabolic equivalents) which 
were not reported on the January 1999 VA rating examination 
and in accordance with the holding in the Stegall case, this 
case must be remanded to insure full compliance with the 
directives of the Board remand of July 1998, to include 
obtaining the clinical evidence which was requested therein.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
cardiology examination in order to 
determine the severity of his service-
connected hypertensive vascular disease.  
In conjunction with the examination, the 
examiner should review the claims folder.  
The examiner should also review the new 
rating criteria for diseases of the 
heart, a copy of which should be provided 
to the examiner.  The examiner is asked 
to report the veteran's blood pressure 
and following review of his most recent 
medical records, indicate the range in 
which the veteran's diastolic blood 
pressure is predominantly shown.  Any 
additional symptomatology associated with 
the hypertensive vascular disease and the 
severity of such should be reported, or 
if no such symptomatology is shown, that 
fact should be documented for the record.  
Occurrences of congestive heart failure 
or evidence of heart enlargement should 
be noted.  Metabolic equivalent testing 
must be conducted.  The examiner is asked 
to document in terms of METs workload, at 
what point symptoms of dyspnea, fatigue, 
angina, syncope or dizziness are shown, 
if at all.  Any ventricular dysfunction 
should be documented and if shown, an 
ejection fraction in percentage terms 
should be reported.  The report of the 
examination should be associated with the 
veteran's claims folder.

2.  After the development requested above 
has been completed, the RO should review 
the veteran's claim in accordance with 
both the former and the newly amended 
criteria referable to diseases of the 
heart, codified at Part 4, 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000-7123.  The 
applicability of Diagnostic Codes 7101 
and 7007 should be addressed.  The RO 
should determine whether the former or 
revised rating criteria provided under 
the Code would be more favorable to the 
veteran's claim, and should apply the 
more favorable provisions.

If upon readjudication of the claim the benefits sought are 
not granted, the veteran should be afforded a supplemental 
statement of the case that contains all relevant laws and 
regulations and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.  The purpose of this remand is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

The veteran is expressly advised that it is essential that he 
cooperates and reports for any scheduled VA examination as 
the information provided by any such report may provide facts 
vital to support his claim or claims.  He is further advised 
that the failure to report for a scheduled VA examination 
without good cause in connection with a claim for increase 
will result in denial of his claim.  Connolly v. Derwinski, 
1 Vet. App. 566 (1991); 38 C.F.R. § 3.655 (1998).

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  







In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


